DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 09/05/2018. 
This action is in response to amendments and/or remarks filed on 06/05/2022. In the current amendments claims 1, 3-4, 6, 8-11, 13, 15, 17-18 and 20 have been amended, claims 2, 9 and 16 have been cancelled. Claims 1, 3-8, 10-15 and 17-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 06/05/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is directed to A method, comprising: connecting, by an inference engine, to a blockchain ledger of a blockchain network; receiving, by the inference engine, an inference query; retrieving, from the blockchain ledger, by the inference engine, chain of reasoning data and related premise data corresponding to the inference query.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“identifying, by the inference engine, a chain of intermediate conclusions output by the neural network via the automated inference process prior to generating the conclusion data and a plurality of timestamps at which the chain of intermediate conclusions are output by the neural network, respectively;”

Independent claim 8 is directed to “a system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: connect to a blockchain a ledger; receive an inference query; retrieve, from the blockchain ledger, chain of reasoning data and related premise data that relates to the inference query”
None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly: 
“identify a chain of intermediate conclusions output by the neural network via the automated inference process prior to generating the conclusion data and a plurality of timestamps at which the chain of intermediate conclusions are output by the neural network, respectively;”

Independent claim 15 is directed to “a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: Page 4 of 10Atty Dkt No.: YOR820170084US01 Serial No.: 16/122,025 connecting to a blockchain ledger; receiving an inference query; retrieving, from the blockchain ledger, chain of reasoning data and related premise data corresponding to the inference query”
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly: 
“identifying a chain of intermediate conclusions output by the neural network via the automated inference process prior to generating the conclusion data and a plurality of timestamps at which the plurality of intermediate conclusions are output by the neural network, respectively;”

The closest prior art of record are the following:
Sexena et al. (US 10628491 B2) teaches a method , system and computer - usable medium for providing cognitive insights comprising receiving data from a plurality of data sources, the plurality of data sources comprising a blockchain data source.
Decker et al. (“Information Propagation in the Bitcoin Network”) teaches analyze how Bitcoin uses a multi-hop broadcast to propagate transactions and blocks through the network to update the ledger replicas.
Chen et al. (“A traceability chain algorithm for artificial neural networks using T–S fuzzy cognitive maps in blockchain”) teaches a novelty approach called Takagi–Sugeno Fuzzy cognitive maps ANN as traceability chain algorithm.
Carreno et al. (“An IoT Expert System shell in block-chain Technology with ELM as Inference Engine”) teaches proposes to develop a designer expert system for IoT installation layout designs, using blockchain distributed system based on a machine learning, with users entering data to the expert system by a smart bot software.
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, 8 and 15, which includes the features: 
“identifying a chain of intermediate conclusions output by the neural network via the automated inference process prior to generating the conclusion data and a plurality of timestamps at which the plurality of intermediate conclusions are output by the neural network, respectively;”2

Dependent claims 3-7 are allowed for dependency of independent claim 1. 
Dependent claims 10-14 are allowed for dependency of independent claim 8. 
Dependent claims 17-20 are allowed for dependency of independent claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126